DETAILED ACTION

1. 	This office action is in response to applicant’s communication filed on 02/03/2021 in response to PTO Office Action mailed on 11/03/2020
2.	In response to the last Office Action, claims 1-3 and 6-12 have been amended. Claims 4 and 5 are canceled. 
Reason for Allowance
3.	 The following is an examiner’s statement of reasons for allowance: The closest Prior art fail to anticipate or render obvious the amended features in the independent claims 1 and 12. The recited features in independent claims 1 and 12 are novel and non-obvious over closest prior art. The dependent claims 2, 3 and 6-11 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/            Primary Examiner, Art Unit 2153